DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-39 are pending.  Claims 1, 3-19, and 21-37 have been amended, claims 2 and 20 have been canceled, and claims 38 and 39 have been added.

Response to Arguments
Applicant’s arguments filed on 2/08/2022 regarding rejection of claims 1-37 have been fully considered but they are moot because the arguments do not apply to the current rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-19, and 21-39 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnarsson et al  (US 2020/0084678 A1) IDS of WO2018106175 submitted by Applicant in view of Seo et al (US 2020/0045569).
Regarding claims 1, 19, and 37, Gunnarsson teaches a method/apparatus/non-transitory computer readable storage medium having embodied thereon a program, wherein the program is executable by a processor to perform a method for entering a power saving mode by a user equipment (UE) (Abstract), the method/apparatus comprising:
one or more receivers; a memory storing instructions; and a processor executing the instructions, wherein execution of the instructions by the processor causes the processor to (Fig. 15; Paras. 0019):
receiving a measurement configuration, wherein the measurement configuration specifies one or more reference signal sets (RS-sets) associated with a serving cell (Fig. 10; Paras. 0002, 0004, 0006, 0058-0061, and 0084; MRSs can be periodically or dynamically configured, and wireless device 110 can be configured to trigger reports and provide measurements with respect to these signals; i.e. the UE is configured to be triggered to provide measurement reports); 
receiving one or more reference signal (RS), wherein the one or more RSs are associated with the one or more RS-sets (Fig. 10; Paras. 0002, 0004, 0006, 0058-0061, and 0084; the cell definition can be based on one or more of a set of reference signals with or without a self-contained synch component and a search space in frequency and optionally also in time; i.e. the UE receives a first set of reference signals where the first RS of the set would be one of the set of RSs); 
Fig. 10; Paras. 0002, 0004, 0006, 0058-0061, and 0084; the comparison of reference signal strength and/or quality from the serving and a neighboring cell; the wireless device configures measurements of signals and measurement management to enable generation of measurements representing cells. Based on the measurements representing cells, the wireless device can trigger measurement reports, based on filtering of measurements and triggering conditions; i.e. the UE receives a first set of reference signals and measurements would be performed to determine the signal strength and/or quality); and 
using the one or more measurement results and the measurement configuration to perform an evaluation of a triggering condition, wherein the triggering condition is defined in the measurement configuration (Fig. 10; Paras. 0002, 0004, 0006, 0058-0061, and 0084; the comparison of reference signal strength and/or quality from the serving and a neighboring cell; the wireless device configures measurements of signals and measurement management to enable generation of measurements representing cells. Based on the measurements representing cells, the wireless device can trigger measurement reports, based on filtering of measurements and triggering conditions; i.e. the measurement results would determine whether a measurement report would be triggered and the triggering condition and which signals to measure would be in the measurement configuration); and 
performing one or more operations when the triggering condition is satisfied, wherein the one or more operations are performed according to the power saving configuration (Fig. 10; Paras. 0002, 0004, 0006, 0058-0061, and 0084; the comparison of reference signal strength and/or quality from the serving and a neighboring cell; the wireless device configures measurements of signals and measurement management to enable generation of measurements representing cells. Based on the measurements representing cells, the wireless device can trigger measurement reports, based on filtering of measurements and triggering conditions; i.e. the measurement results would determine whether a measurement report would be triggered where the transmission of the measurement report would be the operation).
However, while Gunnarsson teaches problems caused by too high of granularity can be reduced by measurement report triggering based on measurements of groups, or sets, of beams (Para. 0031), which one of ordinary skill in the art would know that minimizing the number of measurements and measurement reports being sent to the base station would save power for the UE, and Applicant’s published application at para. 0056 states that the power saving configurations may be referred to as measurement configurations for power saving, he does not specifically disclose the measurement configuration is the power saving configuration. 
Seo teaches monitoring a control signal in a wireless communication system (Abstract).  He further teaches the measurement configuration is the power saving configuration (Para. 0295; it may be preferable to reduce the number of candidates as much as possible for the purpose of power saving; i.e. reducing the number of signals measured would cause power savings and the number of signals measured/grouped for measurement and how measurement reports are triggered is taught by Gunnarsson so reducing these functions would cause a savings of power). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Seo with the teachings of Gunnarsson.  The motivation for doing so would have been to allow the UE to monitor signals in particular time/frequency resources rather than the entire system bandwidth (Seo at Para. 0035).
Regarding claims 3 and 21, the combination of references Gunnarsson and Seo teach the limitations of the previous claims.  Gunnarsson further teaches further comprising: activating the features which cause power savings after receiving the measurement configuration (Fig. 10; Paras. 0002, 0004, 0006, 0058-0061, and 0084; MRSs can be periodically or dynamically configured, and wireless device 110 can be configured to trigger reports and provide measurements with respect to these signals; i.e. the UE is configured to be triggered to provide measurement reports).  Seo further teaches further comprising: the measurement configuration is the power saving configuration (Para. 0295; it may be preferable to reduce the number of candidates as much as possible for the purpose of power saving; i.e. reducing the number of signals measured would cause power savings and the number of signals measured/grouped for measurement and how measurement reports are triggered is taught by Gunnarsson so reducing these functions would cause a savings of power). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Seo with the teachings of Gunnarsson.  The motivation for doing so would have been to allow the UE to monitor Seo at Para. 0035).
Regarding claims 4 and 22, the combination of references Gunnarsson and Seo teach the limitations of the previous claims.  Gunnarsson further teaches wherein the one or more RS-sets include a plurality of RS-sets (Paras. 0004, 0006, and 0007; Once the condition of a measurement report triggering event is fulfilled, the wireless device will send a measurement report to the serving base station, and a handover decision can be taken by the network; The MRSs can be grouped in sets like a home set (e.g., a grouping of MRSs 20 transmitted by serving network node 115A) and/or an away set (e.g., a grouping of MRSs 25 transmitted by neighboring network node; i.e. the first set would be the home set and the second would be the away set). Seo further teaches wherein the power saving configuration also includes a prioritization order of the plurality of RS-sets, wherein the prioritization order prioritizes the plurality of RS-sets for at least one of performing a measurement, switching RS-sets, and transmitting a measurement report that includes the one or more measurement results (Paras. 0005-0006 and ; selected at least one CORESET, among the plurality of CORESETs, where based on the at least one CORESET including a first CORESET, and based on a first reference signal of the first CORESET and a second reference signal of a second CORESET; selecting the at least one CORESET, a first priority of a CORESET that includes a common search space (CSS) is higher than a second priority of a CORESET that includes a UE-specific search space; the control channel is monitored only in a specific CORESET which is selected according to priority; i.e. the CORESETs would be associated with the reference signals and search spaces and would be prioritized).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Seo with the teachings of Gunnarsson.  The motivation for doing so would have been to allow the UE to monitor signals in particular time/frequency resources rather than the entire system bandwidth (Seo at Para. 0035).
Regarding claims 5 and 23, the combination of references Gunnarsson and Seo teach the limitations of the previous claims.  Gunnarsson further teaches wherein the one or more RS-sets include at least a first RS-set and a second RS-set (Paras. 0004, 0006, and 0007; Once the condition of a measurement report triggering event is fulfilled, the wireless device will send a measurement report to the serving base station, and a handover decision can be taken by the network; The MRSs can be grouped in sets like a home set (e.g., a grouping of MRSs 20 transmitted by serving network node 115A) and/or an away set (e.g., a grouping of MRSs 25 transmitted by neighboring network node; i.e. the first set would be the home set and the second would be the away set).  Seo further teaches wherein the power saving configuration further includes a prioritization order that orders the one or more RS-sets such that the second RS-set has a lower priority than the first RS-set, wherein switching from the second RS-set to the first RS-set occurs based on the prioritization order of the one or more RS-sets (Paras. 0005-0006 and 0037; selected at least one CORESET, among the plurality of CORESETs, where based on the at least one CORESET including a first CORESET, and based on a first reference signal of the first CORESET and a second reference signal of a second CORESET; selecting the at least one CORESET, a first priority of a CORESET that includes a common search space (CSS) is higher than a second priority of a CORESET that includes a UE-specific search space; the control channel is monitored only in a specific CORESET which is selected according to priority; i.e. the CORESETs would be associated with the reference signals and search spaces and would be prioritized).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Seo with the teachings of Gunnarsson.  The motivation for doing so would have been to allow the UE to monitor signals in particular time/frequency resources rather than the entire system bandwidth (Seo at Para. 0035).
Regarding claims 6 and 24, the combination of references Gunnarsson and Seo teach the limitations of the previous claims.  Gunnarsson further teaches wherein the one or more operations include: switching from a first RS-set to a second RS-set in response to identifying that the triggering condition is satisfied (Paras. 0004, 0006, and 0007; Once the condition of a measurement report triggering event is fulfilled, the wireless device will send a measurement report to the serving base station, and a handover decision can be taken by the network; The MRSs can be grouped in sets like a home set (e.g., a grouping of MRSs 20 transmitted by serving network node 115A) and/or an away set (e.g., a grouping of MRSs 25 transmitted by neighboring network node; i.e. the first set would be the home set and the second would be the away set and once handover occurs, the home set would be switched to utilize the away set).
Regarding claims 7 and 25, the combination of references Gunnarsson and Seo teach the limitations of the previous claims.  Gunnarsson further teaches further comprising: determining, based on the one or more measurement results, that a second triggering condition is satisfied, wherein the measurement configuration further includes the second triggering condition that is distinct from the triggering condition, and switching from a first RS-set to a second RS-set in response to determining that the second triggering condition is satisfied after the triggering condition is satisfied (Paras. 0004, 0006-0007, and 0113; Once the condition of a measurement report triggering event is fulfilled, the wireless device will send a measurement report to the serving base station, and a handover decision can be taken by the network; The MRSs can be grouped in sets like a home set (e.g., a grouping of MRSs 20 transmitted by serving network node 115A) and/or an away set (e.g., a grouping of MRSs 25 transmitted by neighboring network node; i.e. the triggering that the second set/away set is better than the first set/home set would cause a handover and the use of the second set as the home set).  Seo further teaches further comprising: the measurement configuration is the power saving configuration (Para. 0295; it may be preferable to reduce the number of candidates as much as possible for the purpose of power saving; i.e. reducing the number of signals measured would cause power savings and the number of signals measured/grouped for measurement and how measurement reports are triggered is taught by Gunnarsson so reducing these functions would cause a savings of power). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Seo with the teachings of Gunnarsson.  Seo at Para. 0035).
Regarding claims 8 and 26, the combination of references Gunnarsson and Seo teach the limitations of the previous claims.  Gunnarsson further teaches further comprising: receiving a new RS from a first RS-set associated with the one or more RS-sets; deriving a new measurement result by measuring the new RS (Paras. 0004, 0006, and 0007; The MRSs can be grouped in sets like a home set (e.g., a grouping of MRSs 20 transmitted by serving network node 115A) and/or an away set (e.g., a grouping of MRSs 25 transmitted by neighboring network node; i.e. the first set would multiple reference signals in the set); and
identifying a channel quality associated with the first RS-set based on a function of at least a measurement result associated with the first RS-set and corresponding  to the one or more measurement results and the new measurement result, wherein the triggering condition is satisfied based on the channel quality (Paras. 0004, 0006-0007, and 0056; The MRSs can be grouped in sets like a home set (e.g., a grouping of MRSs 20 transmitted by serving network node 115A) and/or an away set (e.g., a grouping of MRSs 25 transmitted by neighboring network node; enabling the wireless device to combine measurements of several beams into per cell measurements that can be used in triggering conditions).
Regarding claims 9 and 27, the combination of references Gunnarsson and Seo teach the limitations of the previous claims.  Gunnarsson further teaches further comprising: receiving a new RS from an RS-set associated with the one or more RS-Paras. 0004, 0006-0007, and 0113; Once the condition of a measurement report triggering event is fulfilled, the wireless device will send a measurement report to the serving base station, and a handover decision can be taken by the network; The MRSs can be grouped in sets like a home set (e.g., a grouping of MRSs 20 transmitted by serving network node 115A) and/or an away set (e.g., a grouping of MRSs 25 transmitted by neighboring network node; i.e. the first set would be the home set and the second would be the away set and they could both be measured to determine the trigger where Events A1-A6 would be determined based on the results of the first and second set measurements).
Regarding claims 10 and 28, the combination of references Gunnarsson and Seo teach the limitations of the previous claims.  Gunnarsson further teaches wherein the one or more operations include: transmitting an uplink (UL) signal, wherein when the UL signal is received at a base station, the base station switches from a first RS-set to a second RS-set (Paras. 0004, 0006, and 0007; Once the condition of a measurement report triggering event is fulfilled, the wireless device will send a measurement report to the serving base station, and a handover decision can be taken by the network; The MRSs can be grouped in sets like a home set (e.g., a grouping of MRSs 20 transmitted by serving network node 115A) and/or an away set (e.g., a grouping of MRSs 25 transmitted by neighboring network node; i.e. the first set would be the home set and the second would be the away set and the measurement report would be sent to the based station to determine if a handover will occur, once handover occurs, the home set would be switched to utilize the away set).
Regarding claims 11 and 29, the combination of references Gunnarsson and Seo teach the limitations of the previous claims.  Gunnarsson further teaches wherein the triggering condition is satisfied as a result of the one or more measurement results that a channel quality associated with the one or more RS-sets has fallen below a threshold channel quality value (Paras. 0004, 0006-0007, and 0113; i.e. Event A2 would be triggered when the serving cell/first channel quality falls below a threshold).
Regarding claims 12 and 30, the combination of references Gunnarsson and Seo teach the limitations of the previous claims.  Gunnarsson further teaches wherein the one or more operations include: generating a measurement report identifying the one or more measurement results; and transmitting the measurement report along an uplink (UL) channel (Paras. 0004, 0006, and 0007; Once the condition of a measurement report triggering event is fulfilled, the wireless device will send a measurement report to the serving base station, and a handover decision can be taken by the network).
Regarding claims 13 and 31, the combination of references Gunnarsson and Seo teach the limitations of the previous claims.  Gunnarsson further teaches wherein the one or more operations include: deriving a new measurement result by measuring the one or more RSs, and generating a measurement report, wherein the measurement report includes at least one of the one or more measurement results and the new Paras. 0004, 0012, and 0007; Once the condition of a measurement report triggering event is fulfilled, the wireless device will send a measurement report to the serving base station, and a handover decision can be taken by the network; the multiple signals may be associated to one or more of: a same time instant or a different time instant; in certain embodiments a per-beam filter in the physical layer determines a filtered value mij (k) at time k based on historical measurements).
Regarding claims 14 and 32, the combination of references Gunnarsson and Seo teach the limitations of the previous claims.  Gunnarsson further teaches wherein the one or more operations include: transmitting the one or more measurement results along an uplink (UL) channel in response to using the one or more measurement results and the measurement configuration to perform the evaluation of the triggering condition (Paras. 0004, 0006, and 0113; Once the condition of a measurement report triggering event is fulfilled, the wireless device will send a measurement report to the serving base station, and a handover decision can be taken by the network).  Seo further teaches further comprising: the measurement configuration is the power saving configuration (Para. 0295; it may be preferable to reduce the number of candidates as much as possible for the purpose of power saving; i.e. reducing the number of signals measured would cause power savings and the number of signals measured/grouped for measurement and how measurement reports are triggered is taught by Gunnarsson so reducing these functions would cause a savings of power). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Seo with the teachings of Seo at Para. 0035).
Regarding claims 15 and 33, the combination of references Gunnarsson and Seo teach the limitations of the previous claims.  Seo further teaches wherein the one or more RSs are quasi-colocated (QCLd) (Paras. 0108-0110; Antenna port quasi co-location representing quasi co-location (QCL) information of a DM-RS antenna port for receiving a PDCCH in each CORESET (from a set of antenna port quasi co-locations provided by a higher layer parameter called ‘TCI-State’); i.e. Gunnarsson shows that the reference signals can be associated with a same or different antenna configuration and the CORESETs are related to the antenna configuration and are quasi-co-located). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Seo with the teachings of Gunnarsson.  The motivation for doing so would have been to allow the UE to monitor signals in particular time/frequency resources rather than the entire system bandwidth (Seo at Para. 0035).
Regarding claims 16 and 34, the combination of references Gunnarsson and Seo teach the limitations of the previous claims.  Gunnarsson further teaches wherein the one or more operations include: switching from the first RS-set to the second RS-set (Paras. 0004, 0006, and 0007; Once the condition of a measurement report triggering event is fulfilled, the wireless device will send a measurement report to the serving base station, and a handover decision can be taken by the network; The MRSs can be grouped in sets like a home set (e.g., a grouping of MRSs 20 transmitted by serving network node 115A) and/or an away set (e.g., a grouping of MRSs 25 transmitted by neighboring network node; i.e. the first set would be the home set and the second would be the away set and once handover occurs, the home set would be switched to utilize the away set).  Seo further teaches based on the second RS-set being QCLd with the first RS-set (Paras. 0108-0110; Antenna port quasi co-location representing quasi co-location (QCL) information of a DM-RS antenna port for receiving a PDCCH in each CORESET (from a set of antenna port quasi co-locations provided by a higher layer parameter called ‘TCI-State’); i.e. Gunnarsson shows that the reference signals can be associated with a same or different antenna configuration and the CORESETs are related to the antenna configuration and are quasi-co-located).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Seo with the teachings of Gunnarsson.  The motivation for doing so would have been to allow the UE to monitor signals in particular time/frequency resources rather than the entire system bandwidth (Seo at Para. 0035).
Regarding claims 17 and 35, the combination of references Gunnarsson and Seo teach the limitations of the previous claims.  Seo further teaches further comprising receiving a signal that is quasi-colocated (QCLd) with at least one RS of the one or more RS-sets, wherein the signal includes at least one of a control signal, a data signal, and a reference signal (Paras. 0108-0110; Antenna port quasi co-location representing quasi co-location (QCL) information of a DM-RS antenna port for receiving a PDCCH in each CORESET (from a set of antenna port quasi co-locations provided by a higher layer parameter called ‘TCI-State’); i.e. Gunnarsson shows that the reference signals can be associated with a same or different antenna configuration and the CORESETs are related to the antenna configuration and are quasi-co-located and the CORESETs include control information and reference signals).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Seo with the teachings of Gunnarsson.  The motivation for doing so would have been to allow the UE to monitor signals in particular time/frequency resources rather than the entire system bandwidth (Seo at Para. 0035).
Regarding claims 18 and 36, the combination of references Gunnarsson and Seo teach the limitations of the previous claims.  Gunnarsson further teaches wherein the one or more measurement results include at least one of a reference signal received power (RSRP), a reference signal received quality (RSRQ), a signal to interference and noise ratio (SINR), and channel state information (CSI) (Para. 0003; events are based on cell reference signal strength and/or quality (or, in the CSI-RS case, the CSI-RS strength and/or quality) becoming better and/or worse than one or more given threshold(s), or offset better than another cell (or CSI-RS resource). In LTE, the received signal strength is labeled Reference Signal Received Power (RSRP) (cell reference signal)).
Regarding claims 38 and 39, the combination of references Gunnarsson and Seo teach the limitations of the previous claims.  Gunnarsson further teaches wherein the one or more operations include: selecting a preferred RS-set from the one or more RS-sets, wherein the preferred RS-set is selected based on the one or more RS measurements and the measurement configuration; and generating measurement Para. 0109; it is also possible to enrich the reporting to indicate, for example, information about the best signal, in terms of signal strength or quality or radio condition in more general terms. In this case, best can mean the best over an averaging window, or in a particular time instant such as the most recent time instant. It may also mean the best over a subset of the considered time instances. As another example, the reporting may indicate information about the search space where the cell or beam reference signal was detected. As another example, the reporting may indicate information about measurement results per individual beam reference signal).  Seo further teaches further comprising: the measurement configuration is the power saving configuration (Para. 0295; it may be preferable to reduce the number of candidates as much as possible for the purpose of power saving; i.e. reducing the number of signals measured would cause power savings and the number of signals measured/grouped for measurement and how measurement reports are triggered is taught by Gunnarsson so reducing these functions would cause a savings of power). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Seo with the teachings of Gunnarsson.  The motivation for doing so would have been to allow the UE to monitor signals in particular time/frequency resources rather than the entire system bandwidth (Seo at Para. 0035).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/KENT KRUEGER/Primary Examiner, Art Unit 2474